Case 3:17-cv-00205-MMA-MDD Document 223 Filed 06/22/20 PageID.11893 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Aya Healthcare Services, Inc.; Aya
Healthcare, Inc.,                                          Civil Action No. 17-cv-0205-MMA-MDD

                                             Plaintiff,
                                      V.
AMN Healthcare, Inc.; AMN Healthcare                         JUDGMENT IN A CIVIL CASE
Service, Inc.; AMN Services, LLC.;
MEDEFIS, Inc.; Shiftwise, Inc.; National
Staffing Solutions,
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Judgment is entered for Defendants. The Court grants AMN’s motion for summary judgment on Aya’s
claim for exclusionary damages. Having dismissed Aya’s federal claims, the Court declines to exercise
supplemental jurisdiction over Aya’s state law claims.




Date:          6/22/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ T. Ferris
                                                                                     T. Ferris, Deputy
